DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments, dated 4/21/2022, have overcome:
The rejection of claim(s) 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The rejection of claim(s) 1, 3, 7-11, 13-15, 18-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Kaplan et al. (US 2005/0228483 A1 – as previously cited).
The rejection of claim(s) 1, 3, 7, 11-15, 18-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Yacoby et al. (US 2007/0016280 A1 – as previously cited).
The rejection of claim(s) 16-17 under 35 U.S.C. 103 based on Yacoby et al. (US 2007/0016280 A1 – as previously cited) and Sanati et al. (US 2006/0265041 A1 – as previously cited).
The rejection of claim(s) 1-6, 13, 15, 18-19 under 35 U.S.C. 103 based on Vrba (US 6168621 – as previously cited) in view of Kelly (US 2017/0014248 A1 – as previously cited).
The aforementioned objections/ rejections have been withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the body portion proximal end expanded diameter being greater than the body portion distal end expanded diameter 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 18, 22 is/are objected to because of the following informalities:  
Within claim 18, line 3: “the carina” should be --a carina--.
Within claim 22, line 5: “a circumference the self” should be –the circumference of the self--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim (s) 1, 3-6, 8-22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Within claim 1, lines 25-26: Applicant claims, “the balloon expandable body portion has a ratio of the body portion proximal end expanded diameter to the body portion distal end expanded diameter is 1.2:1 to 1.4:1”; Examiner can not find support within the originally filed disclosure for the claimed ratios of the body portion proximal end expanded diameter to the body portion distal end expanded diameter.  In Applicant’s arguments/ remarks, dated 4/21/2022, Applicant stated support for the aforementioned claim requirement could be found from the examples section.  Examiner disagrees with this statement.  It is unclear from the table where the “Trumpet (according to main branch diameter)” measurement is from – is it taken at the free end of the trumpet portion? or the fixed end?  If it is the free end there is no way to determine the aforementioned claimed ratio.  The most Examiner can find is the balloon expandable body portion tapering (page 13, line 9-page 14, line 3).  Claim(s) 3-6, 8-22, which depend from claim 1, inherit all the problems associated with claim 1.
Within claim 1, lines 27-29: Applicant claims, “the self-expandable trumpet portion is constructed of a second metal or metal alloy, comprises a plurality of struts oriented substantially parallel to each other and arranged axially about a circumference of the self-expanding trumpet portion”; Examiner can not find support within the original disclosure for this claim requirement.  As the struts are arranged in a zig-zag pattern the struts will have to angle away from each other (forming a V) especially as they expand; additionally as the self-expandable trumpet portion is flaring the struts will angle away from a central (and in turn each other) longitudinal axis of the stent.  Examiner believes a better description of the self-expandable trumpet portion would be a plurality of rings, each of which including a plurality of struts arranged about a circumference of the self-expandable trumpet portion, rings connected by linkers. 
Within claim 22, lines 5-6: Applicant claims, “a continuous distal end rim which is continuous about a [the] circumference [of] the self expandable trumpet portion”; Examiner can find no support within the originally filed disclosure for a “rim” nor the “rim” being continuous around the circumference of the self-expandable trumpet portion.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-6, 8-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 1, lines 8-9: Applicant claims, “a balloon located in an interior portion of the bifunctional expandable stent, wherein the bifunctional expandable stent delivery assembly is configured, in response to inflation of the balloon apply the expansion force to the balloon-expandable body portion”; it is unclear, and therefore indefinite, how the balloon (which is part of the bifunctional expandable stent delivery assembly) can respond to inflation of itself.  For the purposes of Examination, Examiner is assuming the aforementioned clause should eb re-written as --a balloon located in an interior portion of the bifunctional expandable stent, wherein inflation of the balloon is configured to apply the expansion force to the balloon-expandable body portion--.  Claim(s) 3-6, 8-22, which depend from claim 1, inherit all the problems associated with claim 1.
Within claim 1, line 17: Applicant claims, “the balloon-expandable body portion has a cylindrical shape” (additionally, within claim 1, lines 20-21: Applicant claims, “a body portion […] forming an expanded cylinder”) (i.e. the balloon-expandable body portion is cylindrically shaped); additionally, within claim 1, lines 25-26: Applicant claims, “the balloon expandable body portion has a ratio of the body portion proximal end expanded diameter to the body portion distal end expanded diameter is 1.2:1 to 1.4:1” (i.e. the balloon expandable body portion has a tapering/ funnel shape, NOT a cylindrical shape); it is unclear, and therefore indefinite, the shape of the balloon expandable body portion in the expanded state.
Within claim 1, lines 27-35: Applicant claims, “the self-expandable trumpet portion […] comprises […] a trumpet portion fixed end connected to the body portion proximal end of the balloon-expandable body portion and a trumpet portion free end comprising a plurality of anchoring portion disposed on the trumpet portion free end, the anchoring portions comprising struts which are flattened and enlarged compared to the struts of the self-expandable trumpet portion which are not anchoring portions”; it is unclear, and therefore indefinite if the plurality of anchoring portion are part of (i.e. they are a substructure of) the self-expandable trumpet portion OR are a separate structure attached to the self-expandable trumpet portion.  For the purposes of examination, Examiner is assuming the aforementioned claim requirement should be rewritten as --the self-expandable trumpet portion […] comprises […] a trumpet portion fixed end connected to the body portion proximal end of the balloon-expandable body portion and a trumpet portion free end; and
a plurality of anchoring portion disposed on the trumpet portion free end, the anchoring portions comprising struts which are flattened and enlarged compared to the struts of the self-expandable trumpet portion--.  Please note, correction may also be required within claim 21 – as to whether the anchoring portions can be about an exterior (as in not part of) or at the trumpet portion free end.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/               Examiner, Art Unit 3774